Citation Nr: 0708056	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a right shoulder 
condition.

2. Entitlement to service connection for a cardiovascular 
condition.

3. Entitlement to service connection for a total disability 
rating based on individual unemployablity (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1959, and from July 1959 to July 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claims of 
entitlement to service connection for a right shoulder 
condition and a cardiovascular condition, and an April 2006 
rating decision of the RO in Detroit, Michigan that denied 
the veteran's claim of entitlement to individual 
employability.  The veteran perfected timely appeals of these 
determinations to the Board.

The issues of entitlement to service connection for a right 
shoulder condition and a cardiovascular condition were before 
the Board in December 2003 and were then remanded for further 
development.

In December 2006, the veteran appeared and offered testimony 
in support of his claims before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

At his December 2006 hearing before the Board, the veteran 
testified that he received treatment for his claimed right 
shoulder condition at a VA medical center in Westchester or 
Montrose.  Also, the veteran testified that he received 
private medical treatment in 1971 or 1972 for chest pain.  
Neither such VA medical treatment records from 1966 nor any 
medical treatment records from 1971 or 1972 have been 
associated in the claims folder, and there are no documented 
attempts by the RO to obtain such records.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  Accordingly, as 1966 VA 
medical treatment records regarding the veteran's right 
shoulder and 1971 or 1972 medical records regarding treatment 
for chest pains are both relevant to the substantiation of 
the veteran's service connection claims, the instant case 
must be remanded in order for the RO to attempt to obtain 
such records.

Also, as the resolution of the veteran's claims for service 
connection are determinative of whether the minimum schedular 
requirements for TDIU have been met, the Board finds that the 
resolution of the veteran's claims for service connection 
impact the veteran's TDIU claim.  See 38 C.F.R. § 4.16(a).  
Under these circumstances, the Board finds that the above 
issues are inextricably intertwined with the TDIU issue.  
Thus, a decision at this time by the Board with respect to 
the veteran's TDIU claim would be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims file, that have treated him for 
his claimed right shoulder and 
cardiovascular conditions since 
service.  Specifically, the veteran 
should be asked to identify any 
treatment for chest pains from the 
period of 1971 and 1972, and any 
treatment for a right shoulder 
condition from 1966.  The aid of the 
veteran in securing these records, 
including the provision of necessary 
authorizations, should be enlisted as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.	The RO should attempt to obtain any 
medical treatment records from any VA 
facility in Westchester or Montrose, 
New York, from1966.  Any such records 
obtained, and all attempts to obtain 
such records, should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



